Exhibit 10.10

December 14, 2012

Joseph S. Tibbetts, Jr.

********

********

 

Re: Offer Letter Amendment

Dear Joseph:

You and Sapient Corporation (“Sapient”) are parties to an Offer Letter dated as
of October 16, 2006, as previously amended December 22, 2008 (as amended to
date, the “Agreement”). Under the Agreement, in the event of a termination of
your employment in specified circumstances, you will be entitled to specified
severance pay and other benefits (your “Severance”) subject to your execution
and delivery of a release of claims.

This letter serves as your and our agreement that you will not be entitled to
any such Severance unless your release of claims is delivered to Sapient and
becomes irrevocable within fifty-three (53) days of the effective date of your
termination of employment. The Severance payments will commence within seven
(7) days after your release becomes irrevocable and, once they commence, will
include any unpaid amounts accrued from the date of your termination of
employment. Furthermore, if that aggregate sixty (60) day period should happen
to begin in one taxable year and end in another taxable year, any payment of
Severance (i) payable in that sixty (60) day period and (ii) which constitutes
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) shall not be paid earlier than the
second of those taxable years. This amendment is intended to assure the
continued compliance of your Agreement with Section 409A, and shall be
interpreted and constituted with that intent.

Please confirm your agreement to this amendment to your Agreement by signing and
returning the enclosed copy of this letter.

 

Sincerely yours, Sapient Corporation By:  

/s/ Joseph A. LaSala, Jr.

Name:   Joseph A. LaSala, Jr. Title:   Senior Vice President, General Counsel
and Secretary

Accepted and Agreed:

/s/ Joseph S. Tibbetts, Jr.

Joseph S. Tibbetts, Jr.